DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 9/7/2021. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable Dewaele et al. (US 2022/0022330 A1; hereinafter Dewaele) in view of Lian et al. (US 2022/0144085 A1; hereinafter Lian).
Regarding claim 1, Dewaele (Figs.  3, 16, 17) discloses a display panel alignment device of a tiling display, the device comprising:
a frame (Fig. 16, par [0027], frame PSF) including panel seating portions (par [0028], first display module DM1 and first display module DM2) and a gap around the panel seating portions (par [0045], gap D and G); and
a panel movement controller (par [0045], support substructures (e.g. 31, 33, 34)) disposed in each of the panel seating portions of the frame (support substructures (e.g. 31, 33, 34) each for fastening or assisting the fastening of a display tile (500)), wherein
a display panel (Fig. 16, par [0028], a display panel DP1 and a display panel DP2) is disposed in each of the panel seating portions (a display panel DP1 and a display panel DP2 are disposed on first display module DM1 and first display module DM2).
the panel movement controller controls a movement of the display panel (par [0045], support substructures (e.g. 31, 33, 34)) in a front direction (par [0217], Z direction), a rear direction (Z direction), and controls rotation (par [0191], rotation) of the display panel.
Dewaele does not teach the panel movement controller controls a movement of the display panel in a left direction, and a right direction of the display panel.
Lian teaches the panel movement controller controls a movement of the display panel (Fig. 1, par [0025], [0067], there are a plurality of driving mechanisms corresponding one-to-one to the display screens) in a front direction (back and forth), a rear direction (back and forth), a left direction (move left and right), and a right direction (move left and right), and controls rotation of the display panel (par [0016], rotation) (par [0020], least one tiled screen to telescope back and forth, move left and right, or move up and down from the current position).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele with Lian to teach the panel movement controller controls a movement of the display panel in a front direction, a rear direction, a left direction, and a right direction, and controls rotation of the display panel. The suggestion/motivation would have been provided to move plurality of display screens with highly intelligent and optimal experience..
Regarding claim 2, Dewaele and Lian disclose the display panel alignment device of claim 1.  Dewaele further teaches wherein the frame (Fig. 16, par [0027], frame PSF) includes an edge wall surrounding an outer periphery of the gap of the frame (Figs. 3, 5 and 16-17, par [0027], Panel Support frame PSF1 and Panel Support frame PSF2 surrounding by gap D or G).
Regarding claim 3, Dewaele and Lian disclose display panel alignment device of claim 1.  Dewaele (Figs. 3, 6A, 9A) further teaches wherein the panel movement controller (par [0045], support substructures (e.g. 31, 33, 34)) includes:
a rotator (par [0052], [0053], quadrant gear (312)) that controls the rotation of the display panel (par [0052-0054]);
an x-axis mover (the first support substructure 31 including element 318) that controls movement of the rotator (cogwheel 905) in an x-axis direction (par [0228], left to right or right to left) and is disposed below the rotator (Fig. 6A, 9A-9D, the first support substructure (the first support substructure 31 including element 318) is disposed below rotator 905); and
a y-axis mover (the second support substructure (33)) that controls movement of the rotator in a y-axis direction (par [0057]) and is disposed below the x-axis mover (the second support substructure (33) disposed below the second support substructure element 318 of the first support substructure 31)).
Regarding claim 4, Dewaele and Lian disclose the display panel alignment device of claim 3.  Dewaele further teaches wherein the rotator (cogwheel 905) is horizontally rotatable (par [0228], left to right or right to left) on the x-axis mover (the first support substructure (31)).
Regarding claim 5, Dewaele and Lian disclose the display panel alignment device of claim 4. Dewaele does not teach wherein the x-axis mover includes:
an x-axis movement stage in which a rotation shaft of the rotator is disposed;
an x-axis movement mechanism that moves the x-axis movement stage in the left direction and the right direction; and 
a connection member connected to the y-axis mover, wherein
the x-axis movement mechanism is fitted in the connection member.
Lian (Fig. 1, par [0067]) teaches wherein the x-axis mover includes:
an x-axis movement stage (rotating disc 12, a universal ball joint 13 and telescopic tubular column 18) in which a rotation shaft (telescopic tubular column 18) of the rotator (rotating disc 12 and a universal ball joint 13) is disposed;
an x-axis movement mechanism (transverse guide rail 15) that moves the x-axis movement stage (rotating disc 12, a universal ball joint 13 and telescopic tubular column 18) in the left direction and the right direction (par [0067], the universal ball joint 13 is configured to control landscape/portrait switching of the display screen 11); and 
a connection member (see Lian Fig. 1 reproduced below, connection member that connect the telescopic tubular column 18, transverse guide rail 15 and longitudinal guide rail 16 together) connected to the y-axis mover (longitudinal guide rail 16), wherein the x-axis movement mechanism (transverse guide rail 15) is fitted in the connection member (see Lian Fig. 1 reproduced below, connection member that connect the telescopic tubular column 18, transverse guide rail 15 and longitudinal guide rail 16 together).

[AltContent: textbox (Connection member)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Lian Fig. 1 reproduced)

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele with Lian to teach wherein the x-axis mover includes: an x-axis movement stage in which a rotation shaft of the rotator is disposed; an x-axis movement mechanism that moves the x-axis movement stage in the left direction and the right direction; and a connection member connected to the y-axis mover, wherein the x-axis movement mechanism is fitted in the connection member. The suggestion/motivation would have been to provide the display screens can  move in multiple directions with highly intelligent and provide a user with optimal experience.
Regarding claim 10, Dewaele (Figs.  3, 16, 17) discloses a tiling display device comprising: 
a frame (Fig. 16, par [0027], frame PSF) including panel seating portions (par [0028], first display module DM1 and first display module DM2)
panel movement controllers (par [0045], support substructures (e.g. 31, 33, 34)) disposed in the panel seating portions, respectively, of the frame (par [0045], support substructures (e.g. 31, 33, 34));
display panels disposed on the panel movement controllers (par [0045], support substructures (e.g. 31, 33, 34)) each for fastening or assisting the fastening of a display tile (500); and
a fixing member (32A, 32B, 32C) surrounding and fixing the display panels (display tiles 500) (par [0078]),
the panel movement controller controls a movement of the display panel (par [0045], support substructures (e.g. 31, 33, 34)) in a front direction (par [0217], Z direction), a rear direction (Z direction), and controls rotation (par [0191], rotation) of the display panel.
Dewaele does not teach the panel movement controller controls a movement of the display panel in a left direction, and a right direction of the display panel.
Lian teaches the panel movement controller controls a movement of the display panel (Fig. 1, par [0025], [0067], there are a plurality of driving mechanisms corresponding one-to-one to the display screens) in a front direction (back and forth), a rear direction (back and forth), a left direction (move left and right), and a right direction (move left and right), and controls rotation of the display panel (par [0016], rotation) (par [0020], least one tiled screen to telescope back and forth, move left and right, or move up and down from the current position).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele with Lian to teach the panel movement controller controls a movement of the display panel in a front direction, a rear direction, a left direction, and a right direction, and controls rotation of the display panel. The suggestion/motivation would have been to align plurality of display screens.
Regarding claim 11, Dewaele and Lian disclose the tiling display device of claim 10. Dewaele (Fig. 3, 13A, par [0063], [0078]) further teaches wherein the frame (Fig. 16, par [0027], frame PSF) includes an edge wall (Fig. 16, 17, par [0027], Panel Support frame PSF1 and Panel Support frame PSF2) surrounding the fixing member (32 A, 32B, 32C).

Regarding claim 12, this claim is substantially similar to claim 3. Therefore, claim 12 is rejected as same as claim 3.

Regarding claim 13, this claim is substantially similar to claim 4. Therefore, claim 13 is rejected as same as claim 4

Regarding claim 14, this claim is substantially similar to claim 5. Therefore, claim 14 is rejected as same as claim 5.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dewaele in view of Dong et al. (WO 2021203617 A1; hereinafter Dong).

Regarding claim 4, Dewaele discloses the display panel alignment device of claim 1. However, Dewaele does not teach further comprising: an alignment mark formed at a boundary between the panel seating portions of the frame.
Dong (Figs. 1, 6) teaches an alignment mark (alignment mark) formed at a boundary between the panel seating portions of the frame (metal frame) (translation page 3 lines 12-14 and lines 19-21).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele with Dong to teach an alignment mark formed at a boundary between the panel seating portions of the frame. The suggestion/motivation would have been to mark the fixed position of the spliced display.
Regarding claim 17, this claim is substantially similar to claim 9. Therefore, claim 17 is rejected as same as claim 17.


9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dewaele in view of Lian and further in view of Jurewicz et al. (US 2017/0198890 A1; hereinafter Jurewicz).
Regarding claim 18, Dewaele and Lian disclose a method of manufacturing a tiling display using the display panel alignment device of claim 1.  
Dewaele (Fig. 3) further teaches:
aligning the display panel by adjusting the panel movement controller (par [0045], support substructures (e.g. 31, 33, 34) each for fastening or assisting the fastening of a display tile (500) to a support structure of a tiled display (which can include an alignment device in the Z direction), adjacent display tiles in the tiled display being separated by a nominal seam, the second support substructure (33) being characterized in that it is linked to the support structure by means of a first mechanism allowing movements of each display tile in a plane parallel to the nominal plane (XY) of the tiled display to form a gap (D or G) between adjacent display tiles obtained by moving one or more display tiles from a first position (P1) to a second position (P2)); and
fixing a position of the aligned display panel (par [0046], a second mechanism can fix the position of the second support substructure (33) in the second position).
Dewaele and Lian do not teach mounting a display panel on the panel movement controller disposed in each of the panel seating portions of the frame.
Jurewicz (Figs. 2, 3, 5, par [0041]) teaches mounting a display panel (display module 316) on the panel movement controller (the actuator assemblies 232) disposed in each of the panel seating portions (moving cubes 314) of the frame (base structure 210) (par [0053], A Light-Emitting Diode (LED) module 316 is mounted to each of the moving cubes 314; and each LED module 316 on each of the actuator assemblies 232).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele and Lian with Jurewicz to mounting a display panel on the panel movement controller disposed in each of the panel seating portions of the frame. The suggestion/motivation would have been to optimize the impact of the display among a plurality of displays.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dewaele in view of Lian, Jurewicz and further in view of Dong.
Regarding claim 20, Dewaele, Lian and Jurewicz disclose the manufacturing method of claim 18. Dewaele, Lian and Jurewicz do not teach wherein the fixing of the position of the aligned display panel includes applying an adhesive resin or a double-sided tape to an outer periphery of the aligned display panel.
Dong teaches wherein the fixing of the position of the aligned display panel includes applying an adhesive resin or a double-sided tape to an outer periphery of the aligned display panel (translation page 7 lines 8-10, the spliced display screen is fixed to the first support plate 11 in a one-to-one correspondence by glue or double-sided tape (preferably thermally conductive double-sided tape).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dewaele, Lian and Jurewicz with Dong to teach wherein the fixing of the position of the aligned display panel includes applying an adhesive resin or a double-sided tape to an outer periphery of the aligned display panel. The suggestion/motivation would have been to increases the panel effect of overall strength.

Allowable Subject Matter
Claims 6-8, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records, either alone or combination do not teach the claimed limitations “a tooth plane disposed on a lower surface of the y-axis movement stage; a y-axis movement mechanism that moves the y-axis movement stage in the y-axis direction, the y-axis movement mechanism having a cylindrical shape; and a cylindrical tooth rod disposed at a central portion of the y-axis movement mechanism” as recited in claims 6 and 15.
The prior art of records, either alone or combination do not teach the claimed limitations “after the fixing of the position of the aligned display panel: mounting a separate frame on the aligned display panel, and transferring the aligned display panel onto the separate frame by inverting the separate frame and the display panel alignment device together” as recited in claim 19.
Claims 7-8 and 16 are objected to as being depend upon claims 6 and 15.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691